Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 1 of 28




                          EXHIBIT A
   Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 2 of 28

RAMON RODRIGUEZ ET AL VS COMMUNITY ASPHALT CORPORATION ET AL
Local Case Number: 2019-032333-CA-01
Filing Date: 10/31/2019
State Case Number: 132019CA032333000001
Case Type: Other Civil Complaint
Consolidated Case No.: N/A
Judicial Section: CA25
Case Status: OPEN



Dockets
                                          Dockets Retrieved: 17

Export to

                                                           Event
    Number   Date         Book/Page   Docket Entry         Type      Comments


    14       11/26/2019               Service              Event
                                      Returned


    13       11/26/2019               Service              Event
                                      Returned


    12       11/26/2019               Service              Event
                                      Returned


    10       11/08/2019               Receipt:             Event     RECEIPT#:3540156 AMT
                                                                     PAID:$30.00 NAME:J H ZIDELL
                                                                     300 71ST ST STE 605 MIAMI
                                                                     BEACH FL 33141-3089
                                                                     COMMENT: ALLOCATION
                                                                     CODE QUANTITY UNIT
                                                                     AMOUNT 3139-SUMMONS
                                                                     ISSUE FEE 1 $10.00 $10.00 3139-
                                                                     SUMMONS ISSUE FEE 1 $10.00
                                                                     $10.00 3139-SUMMON


             11/07/2019               20 Day               Service
                                      Summons
                                      Issued


    9        11/07/2019               ESummons 20          Event     Parties: Community Asphalt
                                      Day Issued                     Corporation
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 3 of 28

                                                   Event
Number   Date         Book/Page   Docket Entry     Type      Comments


         11/07/2019               20 Day           Service
                                  Summons
                                  Issued


8        11/07/2019               ESummons 20      Event     Parties: OBRASCON HUARTE
                                  Day Issued                 LAIN. NA INC


         11/07/2019               20 Day           Service
                                  Summons
                                  Issued


7        11/07/2019               ESummons 20      Event     Parties: OHL COMMUNITY
                                  Day Issued                 ASPHALT


6        11/07/2019               (M) 20 Day (C)   Event
                                  Summons (Sub)
                                  Received


5        11/07/2019               (M) 20 Day (C)   Event
                                  Summons (Sub)
                                  Received


4        11/07/2019               (M) 20 Day (C)   Event
                                  Summons (Sub)
                                  Received


11       11/06/2019               Amended          Event
                                  Complaint


3        11/02/2019               Receipt:         Event     RECEIPT#:3530252 AMT
                                                             PAID:$401.00
                                                             NAME:KUHLMAN, LISA 300 71
                                                             STREET, #605 MIAMI BEACH
                                                             FL 33141 COMMENT:
                                                             ALLOCATION CODE
                                                             QUANTITY UNIT AMOUNT
                                                             3100-CIRCUIT FILING FEE 1
                                                             $401.00 $401.00 TENDER
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 4 of 28

                                                 Event
Number   Date         Book/Page   Docket Entry   Type    Comments


                                                         TYPE:E-FILING ACH TENDER
                                                         AMT:$401.00 RECEIP


2        10/31/2019               Complaint      Event


1        10/31/2019               Civil Cover    Event
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 5 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 6 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 7 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 8 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 9 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 10 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 11 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 12 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 13 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 14 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 15 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 16 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 17 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 18 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 19 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 20 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 21 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 22 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 23 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 24 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 25 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 26 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 27 of 28
Case 1:19-cv-25050-JJO Document 1-1 Entered on FLSD Docket 12/09/2019 Page 28 of 28
